Appellant is the owner of considerable property subject to ad valorem taxation in this State. It filed its taxpayer's bill against the chancery clerk of Yazoo County, seeking to enjoin the enforcement of an Act of the Legislature known as House Bill 868, passed at the regular session in 1946. This Act, as its main feature, exempts from taxation "all non-producing leasehold interests upon all oil, gas and other minerals in, or under lands lying within the state . . . created or assigned after the effective date of this act, and also all nonproducing interests in such oil, gas and other minerals (including royalty interests therein) hereafter conveyed to a grantee or purchaser or excepted or reserved to a grantor separately and apart from the surface . . ."
The Act further provided that all such transfers or reservations must have attached to the instrument evidencing the transaction, certain documentary stamps in the sum of from three to eight cents per acre according to the length of the term of the lease or reservation.
And as to leases and reservations already in existence, it was enacted that they also should be exempt, provided the owner or owners thereof within a specified period made application therefor to the chancery clerk of the county wherein the particular lands were situated, the application to have affixed documentary stamps in the same amount as had the application been a lease or reservation.
Appellant's chief contention is that the Act in question is not a real exemption statute, but is an attempt in the guise of exemption to substitute a document tax in lieu of the ad valorem tax in contravention of Section 112, Const. 1890, and contrary to the holding of this Court in such cases as Chicago, R.I.  P.R. Co. v. Robertson, *Page 690 122 Miss. 417, 84 So. 449. And appellant contends further that even if intended as an exemption statute, it is invalid because there is no reasonable basis upon which it can stand. There are other subsidiary contentions.
There was a general demurrer to the bill which was sustained, and the complainant having declined to plead further the bill was dismissed. The allegations of the bill are such that it may be gathered therefrom that approximately two-thirds of the lands of the state are not at present under oil and gas or other mineral leases. The Act recites on its face that among its objects is to encourage the purchases of such leases in this State.
It is firmly settled by our decisions that Section 112, Const. 1890, does not prohibit exemptions from ad valorem taxation when there underlies the exercise of the power some principle of public policy that can support a presumption that the public interest will be subserved by the exemption granted and when the classification of the property exempted is based on some reasonable ground and some real difference which bears a just and proper relation to the object sought to be accomplished. City of Jackson v. Mississippi Fire Ins. Co., 132 Miss. 415, 95 So. 845; Miller v. Lamar Life Ins. Co., 158 Miss. 753, 131 So. 282; City of Jackson v. Deposit Guaranty Bank  Trust Co., 160 Miss. 752,133 So. 195. If this were not true, our homestead exemption statute could not be upheld or the statutes exempting all livestock; and there are several others.
The object sought to be accomplished here has been stated, and it would seem to follow as well within the bounds of reason that to exempt subsequently acquired leases from ad valorem taxation would encourage the investment of capital in them, and as such nonproducing leases do not at all interfere with the ordinary uses of the land, therein is a real difference as compared with other estates in the land, — not to mention other differences. This would leave only the question whether it would be in the interest of the general welfare of the *Page 691 
state that investments in such leases should be encouraged even if at the expense of the ad valorem taxes thereon, and conceding for the purposes of this case that this broad matter of policy is not solely for the final determination of the legislature itself, we must conclude that at least it is a matter wherein the affirmative may be asserted with some real reason, and this is enough to place it beyond the domain of judicial interference.
As to existing leases, they could be brought under the exemption by transfer, and it might be to the public interest that many of them should be transferred to more active owners; but aside from this, it was doubtless considered by the legislature as a requirement of justice and equality that inasmuch as subsequently acquired leases would be exempt, existing leases should be permitted to be exempt also, and it cannot be said to have been wholly unreasonable and arbitrary to consider that the advantage of the exemption of subsequently acquired leases was of an importance sufficient to take along with it the exemption also of the existing leases.
It follows from what has been said that it was within the legislative province and power to exempt both the existing and the subsequently acquired leases from ad valorem taxes, and had that been all that the legislature did there would remain no further question. Appellant says, however, that the additional or further provisions as regards the document stamp tax make the entire act invalid, because, as appellant asserts, the exemption features would not have been enacted except for the document stamp tax feature.
The legislature itself has declared otherwise, for by Section 10 of the Act it is recited as follows: "If for any reason, any section, paragraph, provision, clause or part of this act shall be held unconstitutional, or invalid, that fact shall not affect or destroy any other section, paragraph, provision, clause or part of this act not in and of itself invalid, but the remaining portion thereof shall be in force without regard to that so invalidated." The *Page 692 
exemption features, under this Section 10, may stand even though other provisions should be rejected. See American Express Co. v. Beer, 107 Miss. 528, 65 So. 575, L.R.A. 1919B, 446, Ann. Cas. 1916D, 127.
And thus we are relieved of pursuing the further questions presented, and particularly whether the documentary stamp tax is within the Constitution, and this for the reason, none other being necessary, that even if those provisions are unconstitutional, as to which we intimate no conclusion, they do not adversely affect the appellant who is not shown to be a leaseholder. This Court is definitely committed to the proposition that no person may complain of an unconstitutional enactment unless he is harmed thereby in some substantial way. Dunn v. Love, 172 Miss. 342, 359, 155 So. 331, 92 A.L.R. 1323, affirmed under case title Doty v. Love, 295 U.S. 64, 55 S.Ct. 558, 79 L.Ed. 1303, 96 A.L.R. 1438.
Affirmed.
Sydney Smith, C.J., did not participate in this decision.